       Case 4:18-cv-04646 Document 87 Filed on 04/29/20 in TXSD Page 1 of 19
                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                                                                          April 29, 2020
                    IN THE UNITED STATES DISTRICT COURT                David J. Bradley, Clerk
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

LUIS FERNANDO ALVAREZ,          §
                                §
     Plaintiff,                 §
                                §
v.                              §             CIVIL ACTION NO. H-18-4646
                                §
CARLOS ROSAS, ALAN SAN MIGUEL, §
JUAN CARLOS MARTINEZ, WILLIAM   §
HEDRICK, LESLIE MITCHELL,       §
KARINA GONZALEZ, MAGENHEIM      §
& ASSOCIATES, ALAN N. MAGENHEIM,§
ROSAS & SUERKEN, PLLC,          §
MOBILE COATINGS MANAGEMENT,     §
LLC, and UBERWURX, LLC,         §
                                §
     Defendants.                §
                                §

                              MEMORANDUM OPINION

        Pending before the court1 are the following motions: Defendant

Alan Ray San Miguel’s Motion to Dismiss for Failure to State a Claim

(Doc. 24);       Defendant Alan N. Magenheim’s Motion to Dismiss for

Failure     to   State   a   Claim   (Doc.   34);   Defendant    Magenheim           &

Associates’ Motion to Dismiss for Failure to State a Claim (Doc.

36);    Defendant Magenheim & Associates’ Motions to Dismiss for Lack

of Subject Matter Jurisdiction (Docs. 37, 38);             Defendant William

Hedrick’s Motion to Dismiss for Failure to State a Claim (Doc. 39);

Defendants Uberwurx, LLC, Mobile Coatings Management, LLC, and Juan

Carlos Martinez’s Motion to Dismiss for Failure to State a Claim

(Doc. 40);        Defendant Leslie Mitchell’s Motion to Dismiss for


        1
            The parties consented to proceed before the undersigned magistrate
judge pursuant to 28 U.S.C. § 636(c). See Docs. 20, 26, 62, 64, 69, 70, 71.
     Case 4:18-cv-04646 Document 87 Filed on 04/29/20 in TXSD Page 2 of 19



Failure to State a Claim (Doc. 44); Plaintiff’s Motion to Vacate

Arbitration Award for Fraud, Corruption and Undue Means, and Motion

to Vacate Judgment for Fraud on the Court (Doc. 47); and Defendants

Carlos Rosas, Karina Gonzalez, and Rosas & Suerken, PLLC’s Motion

to Dismiss for Failure to State a Claim (Doc. 68).

      For the reasons stated below, the motions to dismiss are

GRANTED.   Plaintiff’s motion to vacate arbitration award is DENIED.

                            I. Case Background

A.   Factual Background2

      Plaintiff, a citizen of Mexico, brings this suit under the

Racketeer Influenced and Corrupt Organizations statute (“RICO”), 18

U.S.C. § 1961, et seq., the Sherman Act, and other state law causes

of action.3    Plaintiff alleges that he and his wife were defrauded

in connection with their efforts to secure E-2 visas from the U.S.

Citizenship and Immigration Services (“USCIS”).4

       In April 2015,     Defendant Juan Carlos Martinez (“Martinez”),

president of     Uberwurx, LLC (“Uberwurx”), emailed a PowerPoint

presentation to Plaintiff in Mexico wherein it was pitched that for

$150,000, Plaintiff could purchase from Uberwurx a license to


      2
            The court takes its facts from those found in Plaintiff’s First
Amended Complaint (Doc. 6).
      3
            See Doc. 6, Pl.’s Am. Compl. p. 2. The court assumes that Plaintiff
brings suit under Section 1 of the Sherman Act, 15 U.S.C. § 1.
      4
            See Doc. 6, Pl.’s Am. Compl. p. 4. Generally speaking, an E-2 visa
allows a non-immigrant individual to reside in the United States for a limited
period of time based on an investment he has made.            See 8 U.S.C. §
1101(a)(15)(E)(ii).

                                      2
    Case 4:18-cv-04646 Document 87 Filed on 04/29/20 in TXSD Page 3 of 19



utilize a process for spray-on truck bed liners in the United

States, marketed as RhinoPro Mobile.5          Defendant William Hedrick

(“Hedrick”), the chief executive officer of Uberwurx, sent a sample

license agreement to Plaintiff.6         With the assistance of Uberwurx,

Plaintiff formed a company, Falaso, LLC, (“Falaso”), and transferred

$150,000 as a license fee to Uberwurx after signing the license

agreeement.7   Plaintiff also signed a management and administrative

services contract with Mobile Coatings Management LLC (“MCM”), a

company affiliated with Martinez.8        Plaintiff states that Martinez

instructed Plaintiff to add Leslie Mitchell, the chief operating

officer of Uberwurx, to Falaso’s “charter” and, by that means,

Plaintiff alleges that MCM or Uberwurx was able to enter into

contracts on Falaso’s behalf.9      Falaso then entered into a sublease

with Uberwurx for office space.10        Plaintiff alleges that Uberwurx

used Falaso to obtain permits and other documents necessary do to

business in other states that allowed Urberwurx to travel across

state lines.11    Plaintiff also complains that Mitchell used her

position on Falaso’s corporate charter to purchase a van in Falaso’s

     5
           See Doc. 6, Pl.’s Am. Compl. pp. 4-6.
     6
           See id. p. 5.
     7
           See id.
     8
           See id. p. 7.
     9
           See id.
     10
           See id. pp. 8-9.
     11
           See id. p. 16.

                                     3
    Case 4:18-cv-04646 Document 87 Filed on 04/29/20 in TXSD Page 4 of 19



name.12    Plaintiff states that Martinez and others stole the van and

its inventory from Falaso and drove the van to Missouri, where they

wrecked the vehicle.13

     As part of the visa-application process, Hedrick wrote a

business plan for Falaso that estimated its revenue and revenue

growth over a five-year period and represented to the USCIS in that

business    plan    that    Falaso   would   support    two   full-time   jobs,

excluding     the      investor.14     Plaintiff       complains   that   this

representation was false, that Uberwurx failed to hire any employees

for Falaso, and that Falaso did not generate any jobs over a three-

year period.15      Plaintiff states that Uberwurx does not own the

trademarks it purported to license and that the trademarks are owned

by Rhino Linings Corporation.16

     Plaintiff was represented by attorneys Carlos Rosas (“Rosas”),

Karina Gonzalez (“Gonzalez”) and the law firm Rosas & Suerken during

the visa application process.17        Plaintiff complains that Rosas knew

Plaintiff was unable to read the contracts in English and concealed

from Plaintiff several material clauses in the contracts that waived

consequential and punitive damages, reduced the applicable statute

      12
             See id. p. 16.
      13
             See id. pp. 16, 17.
      14
             See id. 9.
      15
             See id. pp. 9, 16.
      16
             See id.    p. 6.
      17
             See id. p. 10.

                                        4
    Case 4:18-cv-04646 Document 87 Filed on 04/29/20 in TXSD Page 5 of 19



of limitations, provided for arbitration and contained a merger

provision.18    Plaintiff states that he was unaware that Rosas and

Gonzalez were agents of Uberwurx.19

     After     Plaintiff      paid   the   $150,000   to   Uberwurx,   Martinez

instructed Plaintiff to deposit an additional $15,000 into the

Falaso business “operating” bank account as required by the business

plan submitted to the USCIS.20         Hedrick told Plaintiff that without

this deposit, Falaso’s RhinoPro business would not be permitted to

operate and Hedrick could not hire employees for the business, thus

jeopardizing Plaintiff’s visa application.21               Plaintiff balked at

making the deposit, fearing that if he did, Uberwurx would drain the

bank account and demand additional funds because Martinez was

pressuring Plaintiff to add Mitchell as a signatory on Falaso’s bank

account.22

     In May 2016, Plaintiff asked Martinez for the return of his

money.23     Uberwurx responded by canceling the administrative and

handling contract, demanding arrears for services in the amount of

$40,000 and reminding Plaintiff that his visa was contingent on the


      18
             See id. p. 10.
      19
            See id. Plaintiff also complains that Falaso and another company, JP
Investment Holdings, were assigned the same “exclusive” territory as further
evidence that the transaction was fraudulent. See id. p. 11.
      20
             See id. p. 12.
      21
             See id. p. 13.
      22
             See id. pp. 14-15.
      23
             See id. p. 15.

                                           5
     Case 4:18-cv-04646 Document 87 Filed on 04/29/20 in TXSD Page 6 of 19



irrevocable risk capital required by the E-2 visa, along with the

generation of employment.24

      In June 2015, Plaintiff’s attorney, Rosas, informed Plaintiff

that he needed proof of a commercial sublease for the E-2 visa

application.     Plaintiff signed the lease sent to him by Hedrick.25

According to the complaint, Martinez hired Defendant Magenheim to

assist     Martinez    in    the   fraudulent   visa-procurement   scheme    by

advising Martinez to create fake invoices for services and past-due

rent.26    Defendant Alan Ray San Miguel (“San Miguel”), another of

Plaintiff’s attorneys, received demand letters from Magenheim for

past-due amounts allegedly owed by Plaintiff and Falaso.27

B.   Procedural Background

      Plaintiff brought suit against Uberwurx and MCM on July 11,

2016, in Texas state court.28           The state court granted an order

compelling the parties to arbitration on January 13, 2017.29                 On

February 22, 2019, an arbitrator rendered an award in favor of

Martinez, Uberwurx and MCM against Plaintiff.30 MCM was awarded

$32,000 for Falaso’s breach of the management and administrative

      24
             See id. p. 15-16, 18.
      25
             See id. p. 19.
      26
             See id. pp. 21-22.
      27
             See id. p. 22
      28
             See Doc. 34, Def.’s Mot. to Dismiss p. 2.
      29
             See id.
      30
             See Doc. 47, Pl.’s Mot. to Vacate Arbitration Award p. 2.

                                         6
    Case 4:18-cv-04646 Document 87 Filed on 04/29/20 in TXSD Page 7 of 19



services contract.31       Uberwurx was awarded $6,400 in past due rent,

and both Uberwurx and MCM were awarded $83,746.75 in attorney’s

fees.32    The arbitrator denied Falaso’s affirmative claims in their

entirety.33

     On December 10, 2018, Plaintiff filed the present suit charging

that all Defendants engaged in a RICO conspiracy in violation of 18

U.S.C. § 1962(b), (c) and (d), by committing the predicate offenses

of mail, wire and bank fraud in violation of 18 U.S.C. §§ 1341,

1343, 1344, interstate transportation of stolen vehicles and goods

in violation of 18 U.S.C. §§ 2312, 2314, the Hobbs Act, 18 U.S.C.

§ 1951, and the Immigration and Nationality Act, 8 U.S.C. § 1324a.34

Plaintiff also alleged fraud in the inducement, a conspiracy to

interfere with civil rights, a conspiracy to violate the Sherman

Act, a breach of fiduciary duty, and violations of the Texas

Deceptive Trade Practices Act.35         Plaintiff amended his complaint on

February 6, 2019, adding a fraud on the court claim.36              Defendants

have filed the pending motions to dismiss.             In response, Plaintiff

seeks leave to amend his complaint once again.


      31
              See Doc. 39-1, Ex. 1 to Def. Hedrick’s Mot. to Dismiss, Arbitration
Award p. 3.
      32
              See id.
      33
              See id.
      34
              See Doc. 1, Pl.’s Compl.
      35
              See id. pp. 18-30.
      36
              See Doc. 6, Pl.’s 1 st Am. Compl. pp. 25-26.

                                         7
    Case 4:18-cv-04646 Document 87 Filed on 04/29/20 in TXSD Page 8 of 19



                        II.   Dismissal Standard

     Pursuant to the federal rules, dismissal of an action is

appropriate whenever the court lacks subject matter jurisdiction.

Fed. R. Civ. P. 12(b)(1); 12(h)(3). A district court’s jurisdiction

is limited to actual cases or controversies.        Lujan v. Defenders of

Wildlife, 504 U.S. 555, 559 (1992). “[S]tanding is an essential and

unchanging part of the case-or-controversy requirement . . . .” Id.

at 560; see also McCall v. Dretke, 390 F.3d 358, 361 (5th Cir.

2004)(explaining that standing is an essential component of federal

subject matter jurisdiction).

     Rule 12(b)(6) allows dismissal of an action whenever the

complaint, on its face, fails to state a claim upon which relief can

be granted.      The court should construe the allegations in the

complaint favorably to the pleader and accept as true all well-

pleaded facts.    Harold H. Huggins Realty, Inc. v. FNC, Inc., 634

F.3d 787, 803 n.44 (5th Cir. 2011)(quoting True v. Robles, 571 F.3d

412, 417 (5th Cir. 2009)).

     A complaint need not contain “detailed factual allegations” but

must include sufficient facts to indicate the plausibility of the

claims asserted, raising the “right to relief above the speculative

level.”   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see

also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).             Plausibility

means that the factual content “allows the court to draw the

reasonable inference that the defendant is liable for the misconduct


                                     8
     Case 4:18-cv-04646 Document 87 Filed on 04/29/20 in TXSD Page 9 of 19



alleged.” Iqbal, 556 U.S. 678. A plaintiff must provide “more than

labels and conclusions” or “a formulaic recitation of the elements

of a cause of action.”         Twombly, 550 U.S. at 555.     In other words,

the factual allegations must allow for an inference of “more than

a sheer possibility that a defendant has acted unlawfully.”              Iqbal,

556 U.S. 678.

                                III.   Analysis

      All Defendants attack Plaintiff’s RICO claims as inadequately

pleaded for a variety of reasons. In addition, Defendant San Miguel

challenges      the   factual    sufficiency   of   Plaintiff’s      breach   of

fiduciary duty claim;37 Defendant Magenheim and his law firm claim

immunity from suit;38 Defendant Hedrick argues that Plaintiff failed

to adequately plead reliance in connection with his fraud claim;39

Defendant Mitchell states that Plaintiff’s claims were resolved in

arbitration;40 and Defendant Gonzalez argues that Plaintiff failed

to adequately allege claims for violation of the Sherman Act, abuse

of   process,    breach   of    fiduciary   duty    and   DTPA.41    Defendants

Magenheim and Magenheim & Associates further argue that Plaintiff

lacks standing to challenge the arbitration and the other acts

      37
             See Doc. 24, Def. San Miguel’s Mot. to Dismiss pp. 10-13.
      38
            See Doc. 34, Def. Magenheim’s Mot. to Dismiss pp. 4-5; Doc. 36, Def.
Magenheim & Assocs.’ Mot. to Dismiss pp. 4-5.
      39
             See Doc. 40, Def. Hedrick’s Mot. to Dismiss pp. 8-9.
      40
             See Doc. 44, Def. Mitchell’s Mot. to Dismiss pp. 3-4.
      41
            See Doc. 68, Defs. Rosas, Gonzalez & Rosas & Suerken’s Mot. to
Dismiss pp. 13-15.

                                       9
     Case 4:18-cv-04646 Document 87 Filed on 04/29/20 in TXSD Page 10 of 19



alleged in the complaint because it was Falaso and not Plaintiff

that suffered the alleged harm.42

A.   Subject Matter Jurisdiction

       The court first examines its subject matter jurisdiction.                          In

order to establish Article III standing, a plaintiff must show (1)

an injury in fact, (2) a sufficient “causal connection between the

injury and the conduct complained of,” and (3) a likelihood that the

injury can be redressed by a favorable decision. Susan B. Anthony

List    v.        Driehaus,    573   U.S.   149,      158   (2014)(quoting        Lujan   v.

Defenders of Wildlife,               504 U.S. 555, 560-61 (1992)).

       The concern voiced by Magenheim and Magenheim & Associates is

whether Plaintiff has standing to bring this lawsuit when the

contracts were signed by Falaso, and the alleged “stolen property,”

the $150,000, was paid to Uberwurx by Falaso.                       On the other hand,

Plaintiff has alleged an injury personal to himself based on being

fraudulently induced to pay $150,000 for the creation of Falaso, a

key element in the scheme to obtain E-2 visas.                      Broadly read, this

is a damage personal to Plaintiff.

       While        the     court    harbors        concerns     whether    the    factual

allegations reflect that he is the real party in interest for all

claims alleged, the court finds that these problems do not deny the

court        of   subject     matter   jurisdiction         to   consider   the    pending


        42
            See Doc. 37, Def. Magenheim & Assocs.’ Mot. to Dismiss for Lack of
Subject Matter Jurisdiction; Doc. 38, Def. Magenheim’s Mot. to Dismiss for Lack
of Subject Matter Jurisdiction.

                                               10
   Case 4:18-cv-04646 Document 87 Filed on 04/29/20 in TXSD Page 11 of 19



motions.   See Rideau v. Keller Indep. Sch. Dist., 819 F.3d 155, 163

n.7 (5th Cir. 2016)(citing William v. Dorsaneo, III, The Enigma of

Standing     Doctrine   in   Texas   Courts,    28   Rev.   Litig.     35,   65

(2008))(noting that constitutional standing differs from capacity

to sue in that the former raises a question of subject matter

jurisdiction while the latter does not).             The concerns of legal

capacity and real party in interest may be addressed under Federal

Rule of Civil Procedure 12(b)(6) if Plaintiff can state a claim for

relief under either RICO or the Sherman Act, the statutory bases for

the court’s federal question jurisdiction.               The court turns to

consider whether Plaintiff has adequately invoked a federal cause

of action.

B. RICO Causes of Action

     Congress enacted RICO in order to prohibit conduct involving

a pattern of racketeering activity.        See Anza v. Ideal Steel Supply

Corp., 547 U.S. 451, 453 (2006); Word of Faith World Outreach Ctr.

Church, Inc. v. Sawyer, 90 F.3d 118, 122 (5th Cir. 1996).              “One of

RICO’s   enforcement    mechanisms    is   a   private    right   of   action,

available to ‘[a]ny person injured in his business or property by

reason of a violation’ of the RICO’s substantive restrictions.”

Anza, 547 U.S. at 453 (quoting 18 U.S.C. § 1964(c)).

     In order to state a claim under             RICO, a plaintiff must

establish that a person has engaged in (1) a pattern of racketeering

activity that is (2) connected to an “enterprise.” Abraham v. Singh,


                                     11
   Case 4:18-cv-04646 Document 87 Filed on 04/29/20 in TXSD Page 12 of 19



480 F.3d 351, 355 (5th Cir. 2007).       The substantive requirements of

Section 1962 are the same regardless of whether the suit is civil

or criminal. St. Paul Mercury Ins. Co. v. Williamson, 224 F.3d 425,

446 n.15 (5th Cir. 2000).

     “Racketeering activity,” which is commonly referred to as a

“predicate act,” is defined to include mail, wire and bank fraud,

interstate transportation of stolen property and motor vehicles, any

act indictable under the Immigration and Nationality Act and the

Hobbs Act. See 18 U.S.C. § 1961 (defining “racketeering activity”);

Waste Mgmt. of La., L.L.C. v. River Birch, Inc., 920 F.3d 958, 964

(5th Cir. 2019)(referring to racketeering activity as a “predicate

act”).   In order to rise to the level of “racketeering activity”

there must be “two or more predicate criminal acts that are (1)

related and (2) ‘amount to or pose a threat of continued criminal

activity.’”   Abraham, 480 F.3d at 355 quoting Word of Faith World

Outreach Ctr. Church, 90 F.3d at 122 .

     Plaintiff’s RICO claims are based on alleged predicate acts of

mail and/or wire and/or bank fraud, interstate transportation of

stolen property, immigration fraud and violation of the Hobbs Act.

Federal Rule of Civil Procedure (“Rule”) 9(b) governs Plaintiff’s

allegations of fraud and therefore the alleged RICO predicate acts

that sound in fraud must be pleaded with particularity.          See Walsh

v. America’s Tele-Network Corp., 195 F.Supp. 2d 840, 846 (E.D. Tex.

2002) (citing Williams v. WMX Techs. Inc., 112 F.3d 175, 177 (5th


                                    12
   Case 4:18-cv-04646 Document 87 Filed on 04/29/20 in TXSD Page 13 of 19



Cir. 1997).    Plaintiff’s fraud allegations must refer to the “time

place, and contents of the false representations, as well as the

identity of the person making the representation and what the person

obtained thereby.”     Tel-Phonic Servs., Inc. v. TBS Int’l, Inc., 975

F.2d 1134, 1139 (5th Cir. 1992); Skidmore Energy, Inc. v. KPMG LLP,

Civ. No.A3:03cv2138-B, 2004 WL 3019097, at *3 (N.D. Tex. Dec. 28,

2004).     Therefore, Plaintiff’s claim of wire, mail and bank fraud

must be supported with the content of the alleged fraudulent

communication and how those communications furthered the scheme to

defraud.    See Elliott v. Foufas, 867 F.2d 877, 882 (5th Cir. 1989).

     The court has reviewed Plaintiff’s amended complaint and finds

that it largely relies on conclusory allegations that sweep in all

Defendants.       Although     Plaintiff      attributes   several     alleged

fraudulent statements directly to Martinez, Plaintiff fails to state

when those statements were made and fails to explain how those

statements were false when made.        For example, Plaintiff complains

that Martinez fraudulently told him that Mitchell had to be added

to the Falaso charter in order for MCM to manage Falaso.43                  The

amended complaint attached a signed contract between Falaso and MCM

wherein Falaso contracted with MCM to act as Falaso’s manager.44

The agreement, signed by Plaintiff, authorized MCM to pay accounts,

operate    Falaso’s   bank   accounts   and    generally   to   run   Falaso’s

     43
             See Doc. 6, Pl.’s Am. Compl. p. 14.
     44
            See Doc. 6-1, Ex. C to 1st Am. Compl., Mgmt. & Admin. Servs.
Agreement, pp. 61-72.

                                      13
      Case 4:18-cv-04646 Document 87 Filed on 04/29/20 in TXSD Page 14 of 19



business.45        Therefore, it was never contemplated that Falaso would

manage its own business operations or contract for itself, making

Martinez’s allegedly fraudulent representation that Mitchell was

required to be on Falaso’s charter not false or immaterial.

       Plaintiff also alleges that Uberwurx failed to hire employees

for Falaso and did not disclose this failure to Plaintiff.46                         But

Plaintiff also alleges that Uberwurx asked for a $15,000 deposit

into Falaso’s bank account as working capital and explained that it

needed       the   money   to   hire   personnel     and       move   the   van   into

production.47        Plaintiff refused to make that deposit, and Uberwurx

refused to operate the business until the deposit was made.48                     While

the amended complaint sets forth a lengthy chronicle of unmet

expectations and failed performances on both sides, the allegations

are insufficient to support a mail or wire fraud claim. For similar

reasons, the interstate transportation of stolen property claim is

not    supported      by   facts    that   would   show    a    vehicle     titled   in

Plaintiff’s name49 was stolen and moved in interstate commerce given

Plaintiff’s averments that Plaintiff refused to pay Uberwurx for the

day-to-day operation of Falaso.

        45
               See id. pp. 64-65.
        46
               See Doc. 6, Pl.’s Am. Compl. pp. 9, 16-17.
        47
               See id. p. 13.
        48
               See id. p. 14.
        49
            It appears from the complaint that the van was to be owned by Falaso,
not Plaintiff. Because the allegation fails to state a claim, the court need not
reach whether Plaintiff has the capacity to sue on this claim.

                                           14
   Case 4:18-cv-04646 Document 87 Filed on 04/29/20 in TXSD Page 15 of 19



       Also, the court does not find any factual support for the

claims of interference with commerce by robbery, bank fraud and

hiring an unauthorized alien.         The court concludes that Plaintiff

has failed to adequately plead a predicate act that was involved in

a RICO conspiracy.

       Plaintiff also fails to adequately allege a continuing criminal

enterprise.    In order to state a claim under RICO, a plaintiff must

show “either    . . . a closed period of repeated conduct, or . . .

past conduct that by its nature projects into the future with a

threat of repetition.”      H.J. Inc., v. Nw. Bell Tel. Co., 492 U.S.

229, 240-41 (1989).

       The Fifth Circuit has explained:

       To establish continuity, plaintiffs must prove . . .
       either a closed period of repeated conduct, or an open-
       ended period of conduct that “by its nature projects into
       the future with a threat of repetition.” A closed period
       of conduct may be demonstrated by “proving a series of
       related predicates extending over a substantial period of
       time.”     An open period of conduct involves the
       establishment of “a threat of continued racketeering
       activity.”    This may be shown where there exists a
       “specific threat of repetition extending indefinitely
       into the future,” or “where it is shown that the
       predicates are a regular way of conducting defendant’s
       ongoing legitimate business.” The Court has stated that
       in enacting RICO, Congress was concerned with “long-term
       criminal conduct.”

Word of Faith World Outreach Ctr. Church, Inc., 90 F.3d at 122

(quoting    H.J.,   Inc.,   492    U.S.     at   239-242)(internal    citations

omitted).    Where the RICO allegations concern only a single scheme

with   a   single   purpose,      courts    have   held   that   a   pattern   of


                                       15
     Case 4:18-cv-04646 Document 87 Filed on 04/29/20 in TXSD Page 16 of 19



racketeering has not been shown.          See Word of Faith World Outreach

Ctr. Church, 90 F.3d at 123; Conry v. Daugherty, Civ. Action No. 10-

4599, 2011 WL 2473959, at *4 (E.D. La. June 22, 2011)(unpublished).

      As the court reads Plaintiff’s amended complaint, he alleges

one scheme to defraud him of $150,000 which was paid to support an

application for E-2 visas.         Plaintiff alleges that he was induced

to enter into this scheme to defraud in April-May 2015 and signed

the fraudulent documents in May 2015.50                Uberwurx attempted to

obtain additional funds from Plaintiff/Falaso in November 2015 and

in May 2016.51 By July 2016, Plaintiff notified Martinez of his

intention to sue.52       The allegations concern one scheme and one

victim and are inadequate to allege a pattern of racketeering.                 See

Word of Faith World Outreach Ctr. Church, 90 F.3d at 123. The court

concludes that Plaintiff has failed to allege a continuing criminal

enterprise.      Plaintiff’s      claim    of   a   RICO   conspiracy   must   be

dismissed.

C.   Sherman Act

       Plaintiff also alleges that Defendants violated the Sherman

Act but fails to state the particular section of the Sherman Act

that underpins this claim.          The Sherman Act generally prohibits

contracts or conspiracies that act in restraint of trade or attempt


       50
             See Doc. 6, Pl.’s Am. Compl. pp. 5-7.
       51
             See id. pp. 12-15.
       52
             See id. pp. 22-23.

                                      16
     Case 4:18-cv-04646 Document 87 Filed on 04/29/20 in TXSD Page 17 of 19



to monopolize trade or commerce.        See 15 U.S.C. §§ 1, 2.      The court

finds that Plaintiff has failed to allege a claim under either

Section 1 or 2 of the Sherman Act.

D.   Motion to Vacate Arbitration Order

      Plaintiff has filed a motion to vacate the arbitration award

entered against Falaso and, as grounds, asserts that Falaso’s

attorney, opposing counsel and the arbitrator acted to defraud

Falaso as evidenced by the adverse award.           Plaintiff asserts that

this court has jurisdiction under the Federal Arbitration Act to

consider this motion because the case in arbitration involved

interstate commerce and also related to a vehicular accident that

occurred in either Missouri or Tennessee.53

      Plaintiff lacks the constitutional standing to bring this claim

because he has not suffered an injury in fact. See Susan B. Anthony

List v. Driehaus, 573 U.S. at 158.          The arbitrating parties were

Falaso, LLC, Uberwurz, LLC, MCM, LLC, Rhino Pro CS and Martinez.54

Plaintiff was not a party to the challenged contracts and the entity

that was alleged to have sustained “an injury in fact,” by the

arbitrator’s adverse award was Falaso, not Plaintiff.             As Plaintiff

was a stranger to the contract compelling arbitration, he lacks

standing to bring this claim.          Plaintiff’s motion to vacate the

arbitrator’s award must be dismissed for failure to state a claim


       53
             See Doc. 47, Pl.’s Mot. to Vacate Arb. Award p. 5.
       54
             See Doc. 39-1, Final Award of Arbitrator pp. 1-2.

                                      17
     Case 4:18-cv-04646 Document 87 Filed on 04/29/20 in TXSD Page 18 of 19



upon which relief can be granted.

E.   State Law Claims

      The court has determined that Plaintiff has failed to state a

claim    under   those    statutes    that   provided     it   with   original

jurisdiction.       Although those claims are no longer part of this

lawsuit, they could provide the basis for exercising supplemental

jurisdiction     over    the   remaining   state   law   claims   against     the

defendants. See 28 U.S.C. § 1367(a).            The court in its discretion

may decline to exercise that jurisdiction after dismissal of all

claims over which it had original jurisdiction.                   28 U.S.C. §

1367(c)(3); see also Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343,

351 (1988)(stating that, when a district court dismisses the sole

federal claim early in litigation, it has a compelling reason not to

continue to exercise jurisdiction over the remainder of the case).

      The Fifth Circuit has counseled that in determining whether to

exercise supplemental jurisdiction under Section 1367(c), a court

must consider the statutory factors as well as the common law

factors of judicial economy, convenience, fairness, and comity.

Brookshire Bros. Holding, Inc. v. Dayco Products, Inc., 554 F.3d

595, 601-02 (5th Cir. 2009).         Here, the federal claims have been

dismissed at the pleading stage, no discovery has been commenced and

there is no compelling reason why this court should continue to

exercise supplemental jurisdiction over purely state law claims.

The state law claims are dismissed without prejudice to refiling in


                                      18
     Case 4:18-cv-04646 Document 87 Filed on 04/29/20 in TXSD Page 19 of 19



state court within the time constraints of 28 U.S.C. § 1367(d).

F.   Plaintiff’s Motion for Leave to Amend

      In Plaintiff’s response to the motions to dismiss, Plaintiff

alternatively posits that if the court is inclined to dismiss his

claims, that he be allowed to file a Second Amended Complaint, which

was attached thereto.        In the proposed Second Amended Complaint,

Plaintiff seeks to add his wife and Falaso as plaintiffs and only

pursue a legal malpractice and breach of contract claim against his

former attorneys, Roses, Gonzalez and Rosas & Suerken.

      For the reasons stated above, the court declines to allow

amendment to pursue state law claims in the absence of original

federal jurisdiction.      Plaintiff’s alternative request to amend the

pleadings is DENIED.

                               IV.   Conclusion

      For the reasons discussed above, this action is DISMISSED for

failure to state a claim upon which relief can be granted.

      SIGNED in Houston, Texas, this 29th day of April, 2020.




                                      19
